 In the Matter ofGREAT,LAKES PIPE LINE COMPANYandOIL WORKERSINTERNATIONAL UNION, AFFILIATED WITH TIIE C. I.0.Case No. 17-R-8.50.-Decided May 3, 1944Messrs. Charles M. BlaclcmarandRalph M. Jones,both of KansasCity, Mo., for the'Company.Mr: R. L. Jones,of Kansas City, Kans., for the Oil Workers.Messrs. John H. LaRoweand E.C: Jarboe,both of Independence,Kans., for the Operating Engineers.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by' Oil' Workers International Union,affiliated with the C. I. ,0., herein called the Oil Workers, allegingthat a question affecting commerce had. arisen concerning the -repre-sentationof employees of Great Lakes Pipe Line Company,KansasCity, Missouri, herein called. the, Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Margaret; L., Fassig, Trial Examiner. _ Said hearin,g'was heldat Kansas City, Mt&our1; bn March'22'and 23, 1944."+ The Company,the Oil, Workers,, and International Union of Operating Engineers,affiliated with the American Federation of Labor, herein called theOperating Engineers, appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the'issues.The Trial Examiner'srulings made at'tha hearing are free from 'prejudicial error and arehereby affirmed. ' All parties were afforded opportunity to file briefsthe Board is denied.56 N. L. R. B., No. 45.227 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGreat Lakes Pipe Line Company is a Delaware corporation, li-censed to do business in the State of Missouri, maintaining its prin-cipal office in Kansas City, Missouri.The Company is a commoncarrier engaged in the transportation of petroleum products. Itsoperations are conducted in seven States under tariffs filed with theInterstate Commerce Commission, and in accordance with the Acts ,ofCongress applicable to interstate pipe lines.The Company's systemis comprised of 2,050 miles of pipe lines. In addition, the Companymaintains 4,100 miles of wire and 1,418 miles of pole lines.During1943, shipments of petroleum products transported in interstate com-merce through the Company's pipe lines were at the rate of 62,490barrels per day, and such daily carriage is conservatively estimatedat a value in excess of $100,000.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.IT.THEORGANIZATION INVOLVEDOilWorkers International Union is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship :employees of the Company.International Union of Operating Engineers is a labor organizationaffiliatedwith the American Federation of Labor, admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn or about February 21, 1944, the Oil Workers requested recogniztion from the Company as the collective bargaining representative ofcertain of its employees.A representative of the. Company repliedthat before the 'Company could act upon this request, it would have toconsult with its attorneys.Thereupon, a representative of the OilWorkers sent a similar request through the mails, to which no replywas received.A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the Oil Workers represents a substantialnumber of employees in the unit hereinafter found appropriate'The Field Examiner reported that the Oil workers submitted 42 designations and thatthere were 71 employees in the unit alleged by it to be appropriate. GREAT LAKES PIPE LINE COMPANY229We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Oil Workers'seeks a unit comprised of all operating and mainte-nance employees of the Company in its superintendent district No. 2,including telephone linemen and those employees engaged in classifi-cations listed on Appendix A, but excluding terminal testers, juniorterminal testers, tester helpers, and those employees engaged in classifi-cations listed on Appendix B.' Both the Company and the OperatingEngineers oppose the establishment of such a unit, contending thatonly a system-wide unit is appropriate. In addition, the Company'opposes the inclusion of telephone linemen within a unit consistingsolely of superintendent district employees.The Company's system is divided into numerous subdivisions.There are 5 superintendent districts, 6 mechanical districts, 11 tele-phone sections, 3 electrical districts, 1 corrosion district, and 1 tankagedistrict.The geographic lines of none of these various types of sub-divisions correspond to those of any other, and the employees of eachsubdivision are under separate immediate supervision.Thus, the dis-trict superintendent has no authority over employees in the mechanical,electrical, corrosion, or .tankage districts, or in 'the telephone sections,.and, similarly, the supervisors in these subdivisions exercise no author-ity over the employees in the superintendent -districts.All subdivi-sions, however, are ultimately controlled from the general office atKansas City, which determines the Company's general policies.The superintendent districts are primarily concerned with the main-tenance and repair of the property within their geographic confines.The employees therein maintain the warehouses and other companybuildings, and maintain and repair the,pipe lines.. The superintendentis responsible for all personnel records of the district, and is authorizedto replace new workers in the unskilled categories without consultationwith the general office.He also handles, in the first instance, grievancesarising in his district.The record discloses that between January 1,1939, and December 31, 1943, approximately 53 employees were perma-nently transferred from one superintendent district to another, anaverage of little more than 10,per year. It further discloses that al-though the Company has, in the past, changed the boundary lines ofthe various superintendent districts, no such change has been made forseveral years, and that none is contemplated in the immediate future.In view of these circumstances, we are of the opinion that the employees k230DECISIONS OF NATIONAL' LABOR 'RELATIONS BOARDengaged in the superintendent districts' constitute well-defined func-tional ,and homogeneous groups.'-The Company, has not, in the past, bargained collectively with anylabor organization as the' representative of its employees.The OilWorkers, although intending to organize all employees of the Com-'pany, has, 'thus far, limited its organizational activities solely to theemployees in two superintendent districts, including those in superin-tendent district No. 2.Despite As, contention that only a system-wideunit is'appropriate, the Operating Engineers failed to introduce docu-mentary evidence showing'tha£ it represented any of the Company'semployees.While we are of the opinion that, ultimately, a system-wide unit will be proper, no sufficient reason has been, advanced fordenying a distinct and identifi'tble group of employees the right tobargain collectively at this time, if they so desire.As noted before, a dispute exists with respect to telephone linemen.The record discloses that these employees, although listed with otheremployees of the superintendent district, are not responsible 'to or underthe supervision of the district superintendent.They are responsible,in fact, to the telephone superintendent Rho is stationed at the generaloffice.Accordingly, we shall exclude telephone linemen from theunit.'We find that all operating and maintenance employees of the Com-pany engaged in its superintendent.district No. 2, including those en-gaged in classifications listed on Appendix A, but excluding telephone,linemen, terminal testers, junior terminal testers, tester helpers, em-ployees listed on Appendix B, and all other supervisory employees withauthority to, hire, promote, discharge, discipline, or otherwise. effectchanges in the status of employees, or effectively recommend suchaction constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the.Act.zV. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which haspany contends that the usual provisions made 'by the Board withrespect to the eligibility date will compel the Company to 'act in con-employees of the Company who have entered the armed'forces of theUnited States will not appear upon the pay, roll.Employees 'on mili-tary leave retain their status, as employees, and those who present them-2 SeeMatter of Team Pape Line Company,53 N. L.R. B. 431,Matter ofTexasPipeLaneCompany;.239.-,The Company requested that, if a unit less than system-wide be found appropriate, itshould be defined geographicallyHowever, since we find an administrative unit to beappropriate,and not a geographic one, the request is denied. GREAT LAKES 'PIPE LINE COMPANY231selves in person at the polls, if otherwise eligible, shall,be permitted tovote.3We shall direct that the employees of the Company eligible tovote in the election shall be those in the appropriate unit who,were em-ployed during the pay-roll period immediately preceding The dateof, the Direction of Election herein, subject to the limitations. andadditions set forth in the Direction.4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section, 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Great Lakes PipeLine Company, Kansas City, Missouri, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the^Regional Director for the Seventeenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date ofthis Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause, and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byOil Workers International Union, affiliated with the Congress of Indus-trial Organizations, for the purposes of collective bargaining.APPENDIX AClerk, 'Billing_Clerk, GateClerk, Terminal ,Driver, TruckEngineer, Trick, BoosterEngineer, Trick, DieselEngineer, Trick, Diesel-Gauger-OilerEngineer, Trick, Diesel-Laborer, StationMatter of Mine Safety Appliance Co., etc,55 N. L. R B.1190. 'The Operating Engineers stated at the hearing that it did not desire to participate inan election in the event the Board directed one for only those employees of the Company insuperintendent district No. 2.Accordingly,we shall not place it upon the ballot. 232DECISIONS OFGauger-OilerGauger, TerminalLaborer, Gang,Laborer, RackLaborer, StationLaborer, TerminalLinewalkerWelderNATIONAL' LABORRELATIONS BOARDAPPENDIX 11Clerk, DistrictClerk, Chief, TerminalEngineer, Chief, BoosterEngineer, Chief, DieselForeman, GangForeman, RackForeman,, TerminalSuperintendent; DistrictSuperintendent, TerminalII